—Judgment unanimously affirmed. Memorandum: Following defendant’s admission that he violated a condition of his probation, the court revoked his probation and imposed a sentence of 2!ó to 7 years imprisonment. At defendant’s sentencing, the court had before it a presentence investigation report prepared eight months earlier, but did not obtain an updated presentence investigation report.
Although CPL 390.20 (1) requires a presentence investigation report when a sentence is imposed, an updated report is not necessary where the court is fully familiar with any changes in defendant’s status, conduct or condition since the original report was prepared (see, People v Wilkinson, 197 AD2d 872; People v LaLonde, 178 AD2d 944, 945, lv denied 79 NY2d 1003; People v Brand, 138 AD2d 966, 967, lv denied 71 NY2d 966). The record demonstrates that the sentencing court *916was fully aware of defendant’s status and conduct during the eight months that intervened after the original presentence investigation report was prepared.
We have reviewed defendant’s sentence and conclude that it is neither harsh nor excessive. (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Violation of Probation.) Present — Callahan, J. P., Pine, Lawton, Doerr and Boehm, JJ.